— We agree with the Surrogate that the condition of the legacy was that the legatees should survive the normal period of estate administration, but then interpret the will as vesting any share which lapses by reason of the death of a legatee prior thereto in the remaining legatees without requiring their *639surviving the period of distribution. The result, however, is the same as if such survival were required, as all of the remaining legatees have so survived. Decree, so far as appealed from, unanimously affirmed, with costs to all parties appearing herein and filing briefs, payable out of the estate. Present — Peek, P. J., Glennon, Cohn, Callahan and Shientag, JJ.